 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.1 Filed 07/23/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

MARK B. BLACKWELL,

      Plaintiff,

v.

LISA NOCERINI, RYAN STRONG,
FINLEY CARTER AND THE CITY
OF WAYNE,

      Defendants.

___________________________________________________________________

                     COMPLAINT AND JURY DEMAND

      Plaintiff Mark B. Blackwell states as follows as his Complaint against

Defendants Lisa Nocerini, Ryan Strong, Finley Carter and the City of Wayne.

                      INTRODUCTION AND SUMMARY

      1.     In this action, Plaintiff Mark Blackwell asserts claims under the First,

Fourth and Fourteenth Amendments to the United States Constitution and pursuant

to 42 U.S.C. § 1983. Prior to and at a public session of the City Council of the

City of Wayne on January 8, 2019, Plaintiff Mark Blackwell, a citizen of Wayne,

implored the Wayne City Council to review and follow the recommendations of an

employment expert hired by it to evaluate management personnel and the

functioning of city government. That expert found serious problems with city
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.2 Filed 07/23/21 Page 2 of 18




management, especially with the actions of the City Manager Lisa Nocerini.

Based largely on that report, on January 8, 2019, at the public comment session of

Wayne City Council, Mark Blackwell urged the City Council to terminate the

services of City Manager Lisa Nocerini.

      2.     Within days of Blackwell's comments at that January 8, 2019 City

Council meeting, Nocerini pressured acting Police Chief Ryan Strong to

investigate Mark Blackwell and to charge him with a crime. Strong responded by

personally investigating Blackwell and also directed that Defendant Finley Carter,

a lieutenant with the Wayne Police Department, do so. As a result of the actions of

Nocerini, Strong and Carter, Blackwell was then charged with stalking Nocerini

and creating a disturbance at a public meeting. No factual or legal basis existed for

either charge and probable cause was absent. The sole reason for such action was

to stifle Mark Blackwell's free speech and to retaliate against him for calling for

Nocerini's termination on January 8, 2019.

      3.     The charge of creating a disturbance was dismissed before trial.

Blackwell was found not guilty at trial on the stalking charge. The trial judge, the

Hon. Richard L. Hammer, Jr., found that all of the conduct claimed to constitute

stalking was protected by the First Amendment of the Constitution, occurred at city

hall or in connection with city business, and, in any event, could not have caused

emotional distress in a reasonable person.


                                          2
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.3 Filed 07/23/21 Page 3 of 18




      4.     The unsuccessful criminal prosecution of Blackwell and related

actions of the Defendants violated Blackwell's rights under the First, Fourth and

Fourteenth Amendments. This action seeks redress for such unlawful conduct.

                                    PARTIES

      5.     Plaintiff Mark B. Blackwell is an individual that resides in the City of

Wayne, Wayne County, Michigan.

      6.     Defendant Lisa Nocerini is an individual that is employed by the City

of Wayne or who works as its City and Manager. Nocerini is being sued in her

individual capacity.

      7.     Defendant Ryan Strong is employed by the City of Wayne as its

Police Chief. Strong is being sued in his official capacity and in his individual

capacity.

      8.     Defendant Finley Carter is employed by the City of Wayne as a

Lieutenant in its police Department.      Carter is being sued in his individual

capacity.

      9.     Defendant City of Wayne is a municipal corporation located in Wayne

County, Michigan.




                                         3
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.4 Filed 07/23/21 Page 4 of 18




              VENUE AND SUBJECT MATTER JURISDICTION

       10.    This Court has subject matter jurisdiction because this action arises

under the Constitution and laws of the United States, including 42 USC § 1983,

giving rise to jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

       11.    Venue is proper under 28 U.S.C. § 1391 because all Defendants reside

in this district and because all of the events giving rise to Plaintiff’s claims

occurred in this district.

                             STATEMENT OF FACTS

       12.    In 2018, numerous reports were made to the Wayne City Council that

the work environment at city hall was divisive and hostile, and had caused

resignations by city employees, a decline in morale within city government, and

negatively affected city operations.

       13.    To examine whether there was any validity to those reports, the City

Council retained an independent expert in employment matters, Richard Hurford,

to conduct an immediate, through and objective investigation of the work

atmosphere and working conditions at City Hall. This retention occurred on or

about June 19, 2018.

       14.    From June 19, 2018 to August 1, 2018, Hurford interviewed 17

employees and reviewed hundreds of documents.




                                         4
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.5 Filed 07/23/21 Page 5 of 18




      15.    On information and belief, Hurford was paid in excess of $25,000 for

his work for the City of Wayne.

      16.    On August 8, 2018, Hurford provided two written reports to the

mayor and Wayne City Council, totaling 32 pages. His findings included the

following:

                a. The City's workforce suffered from poor morale (p. 5).

                b. There was a failure of leadership by Nocerini as city manager

                   (p. 15).

                c. The city management team, led by Nocerini, demonstrated a

                   lack of respectful behavior toward each other (p. 12).

                d. There was a perception of favoritism by the city manager

                   Nocerini towards certain employees (p. 13).

                e. There is and was an absence of trust between city management

                   team and city council (p. 13).

                f. Only two of the seven members of the city management

                   believed Nocerini had the capability to implement the necessary

                   change within city administration (p. 5).

                g. Almost all employees interviewed express concern over the

                   lack of trust within city administration (p. 5).




                                          5
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.6 Filed 07/23/21 Page 6 of 18




                h. The city management team, led by Nocerini, was not

                   performing as a high functioning team and the status quo could

                   not be sustained long term (p. 12).

      17.   On August 20, 2018, Hurford provided a supplemental report to the

mayor and City Council. That report described the actions at City Hall by Nocerini

on August 11, 2018, which was a Saturday when city hall was closed. Based on a

review of videotape and other evidence, Hurford described in detail how Nocerini

was at city hall for nearly six hours on that Saturday. Nocerini rarely if ever

appeared at city hall on a Saturday. A private investigator retained by Nocerini

joined her for part of the time. While at city hall, Nocerini covered the window on

the door to her office with paper, made frequent trips to the copy machine, and was

witnessed leaving city hall with a computer case.        Hurford made numerous

recommendations to City Council to question Nocerini regarding these activities

and to consider taking action again Nocerini.

      18.   Following the issuance of his reports by Hurford, Blackwell publicly

advocated for City Council to follow the report and recommendations of Hurford.

Citing Hurford's reports, Blackwell requested that City Council consider a change

in the city manager including terminating Nocerini's employment.        Blackwell

communicated these concerns and issues during public comment during city

council meetings and outside of such meetings.


                                         6
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.7 Filed 07/23/21 Page 7 of 18




      19.   Nocerini attempted to stifle the criticism of Blackwell directed at her

especially Blackwell's call for her employment to be terminated. She did so in

2018 by, among other things, attempting to convince then Police Chief Maciag to

charge Blackwell with a crime.

      20.   Abraham Hughes is a police officer employed by the City of Wayne

and has been since February 2002. In a federal court lawsuit filed by Hughes in

the U.S. District Court for the Eastern District of Michigan, Hughes asserted the

following: "The warrant request [to charge Blackwell] was the result of personal

intervention by Acting Chief Strong on behalf of a complaint by Nocerini.

Nocerini had been a frequent target of citizen Mark Blackwell's protected speech,

criticizing her job performance. Others, including Chief Maciag, had refused

Nocerini's request to prosecute Mr. Blackwell for harassing her." (Complaint, ¶

18, Case No. 21-cv-11443).

      21.   On or about December 18, 2018, Police Chief Maciag resigned. At

the urging of Nocerini, City Council appointed Ryan Strong interim police chief.

      22.   On January 8, 2019, the city council of the City of Wayne met in

public session. During the public comment portion of the meeting, Blackwell

urged City Council to take note of the resignation of numerous city employees due

to morale issues, which included the resignation earlier that day of City Clerk Matt

Miller. Blackwell also urged the city council to review the reports made by the


                                         7
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.8 Filed 07/23/21 Page 8 of 18




independent expert Richard Hurford hired by the city. Blackwell repeatedly stated

that the solution to the problems with city administration was to terminate the

services of Nocerini.

      23.    All of Blackwell's comments and actions at the public session were

protected by the First Amendment.

      24.    Within a few days after the January 8, 2019 meeting of the City

Council, Nocerini urged the newly-appointed acting Police Chief Ryan Strong to

investigate Mark Blackwell. At the time, Ryan Strong was pursuing the police

chief position for the City of Wayne on a permanent basis and sought the support

of Nocerini for that position.

      25.    In an effort to have criminal charges brought against Blackwell,

Nocerini related the following events to Strong in January 2019 after the January 8,

2019 city council meeting at which Blackwell spoke.

      26.    Nocerini informed Ryan Strong in January 2019 that at an unknown

date in 2016, Mark Blackwell observed and may have taken photos of Nocerini

campaigning for the voter approval of a millage for police and fire services.

Nocerini has never been a resident or taxpayer of Wayne so her campaigning for

the passage of the millage was noteworthy to Blackwell and likely other citizens.

Blackwell's observance of such campaigning was conduct protected by the First

Amendment. He did not take photos of Nocerini as she claimed he did but, in any


                                         8
 Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.9 Filed 07/23/21 Page 9 of 18




effort, photo-taking of a public official campaigning is conduct protected by the

First Amendment. On information and belief, Nocerini did not report this event to

the police at the time it occurred or at any time from when it supposed occurred in

2016 until after the January 8, 2019 city council meeting described above when

Blackwell advocated for her termination.

      27.   Nocerini informed Ryan Strong in January 2019 that at another

unknown date in 2016, Nocerini was contacted by phone by a co-employee and

told that Mark Blackwell was driving two cars behind her traveling south on

Wayne Road. After receiving the phone call, Nocerini turned into city hall and

then saw Blackwell continue south on Wayne Road. Blackwell does not recall this

incident. Blackwell frequently travels south on Wayne Road near city hall because

he lives nearby and Wayne Road is a main access road in the area. Blackwell had

a legal right to travel on Wayne Road. On information and belief, Nocerini and the

employee who telephoned her on that day did not report this event to the police

from when it supposed occurred in 2016 until after the January 8, 2019 city council

meeting described above when Blackwell advocated for Nocerini's termination.

      28.   Nocerini informed Ryan Strong that Mark Blackwell was often

present in the parking lot of city hall with other individuals after City Council

meetings or while city hall was open for business.        The gathering of those

individuals, because it was done in connection with city council meetings and city


                                           9
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.10 Filed 07/23/21 Page 10 of 18




business, is conduct protected by the First Amendment. These gatherings were not

reported by Nocerini to the police until after the January 8, 2019 city council

meeting when Blackwell advocated for her termination.

      29.   On or about February 5, 2019, Lieutenant Finley Carter was assigned

by Chief Ryan Strong to continue the police investigation of Blackwell.

      30.   Strong and Carter also met with other employees and elected officials

between January 8 and February 12, 2019. Those individuals added no additional

information to what is described above.

      31.   On information and belief, Strong and Carter relied on no other

information in decided to press charges.

      32.   On or about February 12, 2019, Lieutenant Carter completed a

warrant recommendation and forwarded it to the Wayne County Prosecutor's

Office. On information and belief, before doing so, Lieutenant Carter contacted

Ryan Strong who recommended or directed that he do so. On information and

belief, before doing so, Lieutenant Carter and/or Ryan Strong spoke with Nocerini,

who urged one or both of them to charge Mark Blackwell with a crime.

      33.   On March 11, 2019, the Wayne County Prosecutor's Office approved

the criminal complaint against Mark Blackwell which charged him with stalking

under MCL 750.411h and disturbing a public event under MCL 750.170. The

maximum penalty for each of those charges was one year and 90 days in jail.


                                           10
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.11 Filed 07/23/21 Page 11 of 18




      34.    At no point prior to deciding to pursue criminal charges or the

issuance of the criminal complaint did Strong or Carter speak or otherwise

communicate with Blackwell to obtain his version of the events. The first contact

by Strong, Carter or by the Wayne Police Department to Blackwell for their

investigation of him was when Carter telephoned him on March 12, 2019 to inform

him that he had been charged with a crime and that he had to turn himself in for

booking.

      35.    Blackwell voluntarily surrendered on the same day that he was

contacted and was then arrested, charged, fingerprinted and had a booking

photograph taken.

      36.    Probable cause did not exist at the time that Blackwell was charged,

or at any other time, for stalking (MCL 750.411h) because the conduct relied upon

for the charges was conducted protected by the First Amendment or conduct that

served a legitimate purpose. The statute for stalking specifically provides that

constitutionally protected conduct and conduct that serves a legitimate purpose

cannot be the basis of a stalking charge.

      37.    Moreover, probable cause did not exist for the stalking charge because

no reasonable person would have felt emotional distress or terrorized, frightened,

intimidated, threatened, harassed or molested by the conduct of Blackwell and

Nocerini did not do so.


                                            11
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.12 Filed 07/23/21 Page 12 of 18




      38.    Probable cause did not exist at the time that Blackwell was charged,

or at any other time, for disturbing the peace (MCL 750.170) because that statute

has been repeatedly found unconstitutional and because the conduct upon which

the charges were based was protected by the U.S. Constitution. Moreover, there

was and is no factual basis for the allegation that Blackwell made or excited a

disturbance or contention at any public meeting or otherwise engaged in conduct

that fulfilled the elements of that statute.

      39.    Before trial, the prosecutor dismissed the charge for disturbing the

peace under MCL 750.170 because there was no evidence to support it.

      40.    On October 4, 2019, the trial of Blackwell occurred. The trial judge

was Judge Richard L. Hammer, Jr. The only charge was stalking. Judge Hammer

found Blackwell not guilty. The basis of the finding of not guilty was that the

actions of Blackwell were constitutionally protected. Judge Hammer also found

that Blackwell was "not doing anything out of the norm," that "there was no

alleged conduct outside of city business or outside of city property," and that the

elements of the stalking crime could not be proven because it was not reasonable

for a person to feel emotionally distressed" based on Blackwell's conduct.

               COUNT I - RETALIATION FOR EXERCISE OF
               FIRST AMENDMENT RIGHTS - SECTION 1983

      41.    Blackwell incorporates by reference the preceding allegations.



                                               12
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.13 Filed 07/23/21 Page 13 of 18




      42.    The actions, speech and assembly of Blackwell alleged above were

and are protected by his rights under the First Amendment of U.S. Constitution.

These rights were clearly established as of and long before when Blackwell

exercised them.

      43.    Defendants sought to unlawfully interfere with Blackwell's clearly

established rights under the First Amendment by pursuing and causing others to

pursue criminal charges against Blackwell.

      44.    Defendants’ adverse actions injured Blackwell by subjecting him to

criminal prosecution, deprivation of liberty and by restraining, preventing, and

impairing his right to free speech in a way likely to chill a person of ordinary

firmness from propounding further lawful speech.

      45.    Defendants were motivated to take these adverse actions in whole or

in part because of Blackwell's constitutionally protected speech.

      46.    Probable cause was lacking to charge Blackwell with any crime.

      47.    In the event that probable cause is found to have existed, the conduct

engaged in by Blackwell and relied upon by the City of Wayne to charge

Blackwell with a crime was also engaged in by other individuals who were

similarly situated. Such other individuals had not engaged in the same sort of

protected speech as Blackwell and they were not charged with a crime. The reason

Blackwell was charged with a crime was because of Defendants' intent to retaliate


                                         13
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.14 Filed 07/23/21 Page 14 of 18




against him for the exercise of his constitutional rights to advocate for the

termination of Nocerini.

      48.    Defendants’ adverse actions violated Blackwell's clearly established

First and Fourteenth Amendment rights, and were unlawful in light of clearly

established law. No reasonable person would have believed otherwise, given the

state of the law and Defendants’ motivations.

      49.    As a direct and proximate result of Defendants’ unlawful actions,

Plaintiff has been damaged.

                    COUNT II – VIOLATION OF THE
                  FOURTH AMENDMENT - SECTION 1983

      50.    Blackwell incorporates by reference the preceding allegations.

      51.    Defendants violated Blackwell's clearly established right to be free

from unreasonable seizures by unlawfully causing a criminal prosecution to be

instituted against him.

      52.    Specifically, Defendants caused Blackwell to be charged with two

crimes.

      53.    Defendants lacked probable cause to initiate the criminal proceedings

and the criminal proceedings ended in Blackwell favor.

      54.    During the criminal proceedings, Blackwell suffered a deprivation of

liberty in the form of, among other things, restrictions against appearing at city hall

except if 48 hour advance notice is given and only for certain events. Additional
                                          14
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.15 Filed 07/23/21 Page 15 of 18




deprivations of liberty included restrictions against his First Amendment rights to

witness and take photographs or video of public officials.

      55.    Defendants’ adverse actions violated Blackwell's clearly established

Fourth and Fourteenth Amendment rights, and were unlawful in light of clearly

established law. No reasonable person would have believed otherwise, given the

state of the law and Defendants’ motivations.

      56.    As a direct and proximate result of Defendants’ unlawful actions,

Plaintiff has been damaged.

                  COUNT III – VIOLATION OF THE
                  EQUAL PROTECTION CLAUSE OF
            THE FOURTEENTH AMENDMENT - SECTION 1983

      57.    Blackwell incorporates by reference the preceding allegations.

      58.    Defendants' actions to prosecute Blackwell, or to cause the

prosecution of Blackwell, was done to deter Blackwell from exercising his First

Amendment right to speak out against Wayne city government and Nocerini and to

retaliate against him for doing so.

      59.    Other individuals who had engaged in the same conduct upon which

the criminal charges against Blackwell were based but who had not spoken out

against Wayne city government and Nocerini in the manner and to the extent that

Blackwell were not charged with any crimes.




                                        15
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.16 Filed 07/23/21 Page 16 of 18




      60.    Such discriminatory treatment of Blackwell was because of his

exercise of his First Amendment rights as discussed above. The purpose and effect

of Defendants' actions was to burden his exercise of such fundament rights.

                      COUNT IV - MONELL LIABILITY

      61.    Blackwell incorporates by reference the preceding allegations.

      62.    During the relevant time period, Ryan Strong, because of his position

as acting Police Chief of the City of Wayne, was a person vested with final

decision-making authority on behalf of the City of Wayne as to the pursuit of

criminal charges against an individual such as Blackwell.

      63.    Strong, in his final decision-making authority capacity, directed,

approved, and ratified the charging of Blackwell with the criminal offenses of

stalking and disturbing the peace which violated Blackwell's constitutional rights.

      64.    The violation of Blackwell's constitutional rights resulted from the

actions taken, directed, approved and ratified by Strong on behalf of the City of

Wayne.

      65.    The City of Wayne failed to provide any training for its police officers

as to the constraints imposed by the First Amendment in determining whether an

individual situated such as Blackwell should be charged with a crime and whether

probable cause existed to do so.




                                         16
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.17 Filed 07/23/21 Page 17 of 18




      66.    In particular, the City of Wayne has failed to provide necessary

training to ensure that its police officers do not rely on conduct protected by the

First Amendment when determining probable cause. The lack of such training

constitutes deliberate indifference on the party of the City of Wayne.        Such

inadequate training was closely related to or actually caused the injury complained

of in this action to Blackwell because had such training been provided then Strong

and Carter would have determined that all of the conduct upon which Nocerini

complained of and attributed to Blackwell was conduct protected by the First

Amendment and could not be relied upon to find probable cause for the charges

made against Blackwell.

      67.    Defendants’ adverse actions violated Blackwell's clearly established

constitutional rights and were unlawful in light of clearly established law. No

reasonable person would have believed otherwise, given the state of the law and

Defendants’ motivations.

      68.    As a direct and proximate result of Defendants’ unlawful actions,

Plaintiff has been damaged.

                              RELIEF REQUESTED

      Plaintiff requests the following relief:

      A.     Declare that the conduct of the Defendants violated Blackwell’s

rights under the U.S. Constitution;


                                          17
Case 2:21-cv-11712-SJM-APP ECF No. 1, PageID.18 Filed 07/23/21 Page 18 of 18




      B.     Award all actual, special, punitive and/or exemplary damages as

provided by in 42 U.S.C. § 1983 and other applicable law in an amount to be

proved at trial;

      C.     Award interest, costs, reasonable attorney fees, and expert witness

fees, pursuant to pursuant to MCL 42 USC § 1988 and other applicable law; and

      D.     Grant or award such other relief as the Court deems appropriate.

                                  JURY DEMAND

      Plaintiff demands a trial by jury of all issues so triable.

                                               TIMOTHY E. GALLIGAN PLLC

                                               By:     /s/ Timothy E. Galligan
                                                      Timothy E. Galligan (P51768)
                                                      39 South Main St., Suite 24
                                                      Clarkston, MI 48346
                                                      (248) 241-6179
                                                      galligan@galliganpllc.com
                                                      Attorney for Plaintiff Mark B.
                                                      Blackwell
Dated: July 23, 2021




                                          18
